DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
 	Claims 9-20, and 22-25 remain pending with claims 15-20 and 23-24 being withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 - 14, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (EP 2 620 171 A1), hereinafter Min, in view of Min et al. (US 6,027,657), hereinafter Min’657, Bischof et al. (WO 03/049634 A1), hereinafter Bischof, Carter et al. (US 4,294,247 A), hereinafter Carter,  Stonig et al. (EP 2 777 754 A1), hereinafter Stonig, and Payrat et al. (US 2012/0269679 A1), hereinafter Payrat.

Regarding claim 9, Min discloses a separator unit for separating blood into blood components (i.e. centrifuge; Figs. 1 and 4, element 10; paragraph 28);
a separator unit for separating blood into blood components (element 14; described in Paragraphs 28 and 30);
an irradiation unit for treating a separated blood component (Figs. 1 and 4, element 20; paragraphs 29 and 43);
a disposable fluid circuit for combined association with a cell separator and a separate irradiation device (Fig. 1, elements 10 and 20; paragraphs 1 and 15) comprising:
a patient access device for establishing flow communication with a patient (i.e. venipuncture needle; Fig. 4, elements 70 and 82; paragraph 30);
 a cell separation chamber in openable fluid communication with said patient access device (Figs. 2 - 4, element 14; paragraphs 28 and 30);

























 a treatment container comprising walls made of a material that is transparent to light of a selected wavelength (Fig. 4, element 68; paragraph 40);
 one or more processing cassettes including flow channels (Figs. 2 and 4, elements 23L, 23M, and 23R; Paragraph 28);
tubing defining a sterile flow path between said separation chamber and said treatment container (Fig. 4; end of paragraph 17), said sterile flow path having length sufficient to allow for placement of said separation chamber within said cell separator and allow for placement of said treatment container in said separate irradiation device (Paragraph 29);
a container of photoactive agent integral with said circuit, said container having an outlet in openable flow communication with an outlet flow path (Fig. 4, element 69; paragraph 39), wherein the outlet is in direct flow communication with said one or more processing cassettes (the photoactive agent has an unobstructed flow path through container 68 and line 80 to cassette 23R as shown in Fig. 4, thus, the outlet is in “direct flow communication”)
a sensor (Paragraph 31)
a controller configured to effect conveying of the separated blood trough a disposable fluid circuit (Paragraph 31).
Further, Min describes using the apparatus of Min’657 to separate mononuclear cells, and incorporates Min’657 by reference. Min’657 explicitly teaches using cassettes with flow channels and valve stations (The first four paragraphs of Col. 5; Figs. 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically comprise the valve stations of Min’657 in the cassettes of Min. Doing so would assist in the collection and separation of mononuclear cells (Paragraph 27 of Min) and would allow for control over flow through the cassettes (Such as described in Col. 21, as well as Table 6 in Col. 22 of Min’657).
Min’657 also teaches a sensor configured to sense a separated blood component exiting the separation chamber (Fig. 21, sensor labeled OS in tubing T10 which receives output from separator 14; Col. 7, lines 38 - 40, Col. 18, lines 57 - 58 describe path of MNCs; also see Col. 19, lines 10 - 36 and Col. 21, lines 5 - 48 describe how the sensor data is used to affect operation of the circuit) and a controller configured to effect (1) separation of blood into blood components and (2) effect conveying of the separated blood components through a disposable fluid circuit (Col. 10, lines 44 - 47, Col. 12, lines 50 - 65, Col. 16, line 61 - Col. 17, line 4 for example all illustrate how the controller directly controls the operation of the separator and the movement of blood components through the circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Min specifically comprise the sensor and controller functions of Min’657. Doing so would thus comprise a controller configured to effect separation of blood into blood components and effect the conveying of the separated blood components through the disposable fluid circuit. Doing so would also assist in the collection and separation of mononuclear cells and would allow for control over flow through the cassettes (Such as described in Col. 21, as well as Table 6 in Col. 22 of Min’657). Further, doing so would be obvious to enable automation of circuit operations and remove the risk of human error in manually controlling the fluid circuit. See MPEP 2106.05(a) which discusses automation of manual processes.
Min does not explicitly state that the separator unit and irradiation units are reusable, said container of photoactive agent having an inlet in openable flow communication with an inlet flow path, wherein at least one of the inlet or outlet is in direct flow communication with said one or more processing cassettes, or said first frangible cannula, or a first frangible cannula for preventing flow of photoactive agent from said container of photoactive agent to said inlet flow path and a second frangible cannula for preventing flow of photoactive agent from said container of photoactive agent to said treatment container, or an automated cannula breaker configured to receive said cannula. Min also does not teach the controller configured to effect breaking of the frangible cannulas, or the automated cannula breaker being configured, under the direction of the controller, to initiate breaking of one or more cannulas when the separated blood components exits the separation chamber.
Given that Min distinguishes the fluid circuit being specifically disposable (while the separator unit 10 and irradiation unit 20 have no such distinction; paragraph 16), it would be apparent to one of ordinary skill in the art that the separator unit and irradiation unit are intended to be reusable. Further, given the lack of structure provided with the limitation of the separator unit and irradiation unit being reusable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the separator unit and irradiation unit taught by Min would be capable of meeting this limitation.
However, Min does not teach said container of photoactive agent having an inlet in openable flow communication with an inlet flow path or said first frangible cannula, or a first frangible cannula for preventing flow of photoactive agent from said container of photoactive agent to said inlet flow path and a second frangible cannula for preventing flow of photoactive agent from said container of photoactive agent to said treatment container.
In the same field of endeavor as the applicant, Bischof teaches a fluid circuit for treating blood components (Figs. 1, 4, 5, and 10; paragraphs 29 - 30 and 57).
Bischof further teaches a container of photoactive agent (Fig. 10, element 40) which is situated between a treatment container and the rest of the blood circuit (Fig. 10 shows photoactive agent container 40 in the flow path between treatment 42 and container 12 as well as the rest of the circuit denoted by the partially drawn tubes; also see Paragraphs 33, 35 and 57), thus comprising an inlet and an outlet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the container of photoactive agent to be directly upstream (i.e. closer to the patient) from the treatment container (i.e. between the treatment container and centrifuge/blood component supply) as taught by Bischof. Doing so would predictably result in the container of photoactive agent having an inlet in openable flow communication with an inlet flow path, and an outlet in openable flow communication with an outlet flow path. It would have been obvious to do so as putting the photoactive agent in this location forces blood components to pass through before reaching the treatment container preventing a user from accidentally adding blood to the treatment container without the photoactive agent.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date to try such an arrangement as Bischof presents a number of largely equivalent fluid circuits with different locations for the photoactive agent (i.e. pathogen inactivation treatment; Paragraph 35 indicates the treatment container may be attached at a number of different locations including via tubings 18, 20, or 22, or in the configuration shown in Fig. 10). In other words, Bischof illustrates a finite number of arrangements (i.e. 4, with connecting the photoactive agent via line 18 in Fig. 1 would be equivalent to the arrangement in Fig. 4 of Min). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date that repositioning the container of photoactive agent of Min to be directly upstream (i.e. closer to the patient) from the treatment container (i.e. between the treatment container and centrifuge/blood component supply) as taught by Bischof would analogously supply photoactive agent to the treatment container. Doing so would predictably result in the container of photoactive agent having an inlet in openable flow communication with an inlet flow path, and an outlet in openable flow communication with an outlet flow path.
Additionally, modifying the location of the container of photoactive agent to be adjacent the treatment container as described above would also result in the outlet of container being in direct flow communication with said one or more processing cassettes (in line with the teachings of Bischof, positioning the container photoactive agent adjacent to the treatment container 68 and between the treatment container 68 and the rest of the circuit would result in the treatment container being situated “within” the fluid line 80 as shown in Fig. 4 of Min).
Bischof further teaches the use of frangible cannulas to control liquid flow between containers (i.e. tubings comprising frangible connectors which block flow in the unbroken state; Fig. 1, elements 18, 20 and 23; Paragraph 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sterile flow path of Min to comprise specifically frangible cannulas (e.g. by replacing the flow path entirely or by adding a frangible connector on the inlet and outlet of the photoactive agent container; Fig. 1, element 23; described in paragraph 31). Doing so would allow for greater control over the flow of blood components and treatment substrates (such as preventing the photoactive agent from exiting the container or blood components entering the container prematurely) without compromising the sterile environment of the cannula, as recognized by Bischof and Carter (Paragraph 13 of Bischof discloses the frangible connector being used comes from Carter; see Carter, Col. 1, lines 10 - 20).
However, Min in view of Bischof and Carter still do not teach a controller configured to effect the breaking the use of an automated cannula breaker configured to receive said cannula or the automated cannula breaker being configured to initiate breaking of one or more cannulas when the separated blood components exits the separation chamber.
In the same field of endeavor as the applicant, Stonig teaches an automated cannula breaker designed for use with blood treatment circuits and is configured to receive at least one cannula (Fig. 1, element 26 on sides 28 and 30; paragraphs 38, 39 and 50) and that operates using a controller (Paragraphs 51 and 55 describe a programmable control system). Stonig further teaches that additional cannula breaking apparatuses can be arranged on the device in any desired orientation for cooperation with a desired cannula or bag containing a frangible cannula to be broken (i.e. can be configured for use with the cannula preventing flow to the container of photoactive agent; paragraph 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Min, Bischof, and Carter to comprise at least one cannula breaker, under the direction of the controller, on the sides of the separator unit (element 10 of Min), in an analogous manner as taught in Fig. 1 of Stonig. Doing so would allow for the automation of the breaking of the cannulas (recognized in paragraph 3 of Stonig), which would reduce the need for a technician to operate the system and also reduce the potential for human error by said technician.
Min in view of Min’657, Bischof, Carter, Stonig, and Payrat still do not teach the automated cannula breaker being configured to initiate breaking of one or more cannulas when the separated blood components exits the separation chamber.
In the same field of endeavor, Payrat teaches a blood collection and processing system (Fig. 1, Abstract) and an automated cannula breaker (the end of Paragraph 25 indicates all of the tubings may include frangible sealer closure elements), as well as a sensor which controls selective flow once blood is separated and exits the container by sending data to a controller (Paragraph 41).
As previously stated, Min’657 teaches a highly analogous sensor which monitors separated blood components (Fig. 21, sensor labeled OS in tubing T10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Min in view of Min’657, Bischof, Carter, and Stonig to comprise the sensor and controller of Payrat. Doing so would thus comprise a sensor configured to sense a separated blood component exiting the separation chamber and a controller configured to control flow through one or more cannulas when the separated blood components exits the separation chamber. Doing so would be obvious to ensure the desired blood component exits the separation chamber and flows through the circuit properly.
Thus, Min in view of Min’657, Bischof, Carter, Stonig, and Payrat disclose all the required structure, particularly the blood sensor configured to sense a separated blood component exiting the separated chamber and a controller (both in Min’657 and in Payrat), as well as an automated cannula breaker under the direction of the controller (as taught by Stonig). In other words, the device of Min in view of Min’657, Bischof, Carter, Stonig, and Payrat would comprise a controller configured to (i.e. capable) effect breaking of the frangible cannulas when the sensor
Further, doing so would be obvious since it has been held that broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007). Also see MPEP 2114(IV) which relates to computer-implemented functional claim limitations. In the instant case, the configuration of the sensor, controller, and automated cannula breaker as claimed is merely used to open a breakable cannula that would have otherwise required manual action to break (as in its unbroken configuration, flow of blood components would be prevented once the components were separated).

Regarding claim 10, Min in view of Min’657, Bischof, Carter, Stonig, and Payrat substantially disclose the invention as claimed. Bischof further teaches the use of a frangible cannula attached to the container of photoactive agent for preventing flow to said container of photoactive agent (frangible cannula 20 is attached to synthetic media container 16; paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sterile flow path of Min to comprise specifically frangible cannulas (e.g. by replacing the flow path entirely or by adding a frangible connector on the inlet and outlet of the photoactive agent container; Fig. 1, element 23; described in paragraph 31). Doing so would allow for greater control over the flow of blood components and treatment substrates (such as preventing the photoactive agent from exiting the container or blood components entering the container prematurely) without compromising the sterile environment of the cannula, as recognized by Bischof and Carter (Paragraph 13 of Bischof discloses the frangible connector being used comes from Carter; see Carter, Col. 1, lines 10 - 20).

Regarding claim 11, Min in view of Min’657, Bischof, Carter, Stonig, and Payrat substantially disclose the invention as claimed. Stonig further teaches two cannula breakers (Fig. 1, element 26 on sides 28 and 30; paragraphs 38, 39, and 50) configured for use with any two frangible cannulas taught by Bischof, Carter, Stonig, and Payrat (Paragraph 43 teaches the adaptable application on the cannula breakers taught by Stonig).

Regarding claim 12, Min in view of Min’657, Bischof, Carter, Stonig, and Payrat substantially disclose the invention as claimed. Stonig further teaches an automated cannula breaker disposed on the reusable separator unit (Fig. 1, element 26).

Regarding claim 13, Min in view of Min’657, Bischof, Carter, Stonig, and Payrat substantially disclose the invention as claimed. They do not teach the cannula breaker being carried by the reusable irradiation unit.
However, Stonig does teach that additional cannula breaking apparatuses can be arranged on the device in any desired orientation for cooperation with a desired cannula or bag containing a frangible cannula to be broken (paragraph 43). Although Stonig does not teach a reusable irradiation unit, the invention of Min, Min’657, Bischof, Carter, and Stonig does. Thus, when combined in the manner described in the rejection of claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the cannula breaking apparatus on any portion of the whole invention (in view of the teachings of Stonig), including the irradiation unit. Doing so would be beneficial to accommodate a desired bag and tubing configuration (such as to accommodate the frangible cannulas which connect to the irradiation unit and treatment container). Additionally, in the absence of any unexpected results, doing so would be obvious to one of ordinary skill as it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 14, Min in view of Min’657, Bischof, Carter, Stonig, and Payrat substantially disclose the invention as claimed. Stonig further teaches the automated cannula breaker comprising a programmable control system which can accommodate a number of protocols (Paragraph 55). Min also teaches a programmable controller which can automatically deliver photoactive agent based on the volume of a collected blood component (i.e. mononuclear cells; Paragraph 39). In other words, Stonig teaches a programmable cannula breaker to control flow and Min teaches a programmable controller which controls flow based on a pre-determined volume of a target blood component. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combined controller of the invention of Min, Bischof, Carter, Stonig, and Payrat (or the individual controllers of Min/Min’657/Bischof/Carter/Stonig/Payrat in communication of one another) would control the breaking of a cannula in fluid communication with the photoactive agent based on the volume of a blood component that was collected, and thus would read on the instant claim.

Regarding claim 22, Min in view of Min’657, Bischof, Carter, Stonig, and Payrat substantially disclose the invention as claimed. Stonig further teaches having to cannula breaking apparatuses (Paragraph 39), and that additional cannula breaking apparatuses can be arranged on the device in any desired orientation for cooperation with a desired cannula or bag containing a frangible cannula to be broken (i.e. can be configured for use with the cannula preventing flow to the container of photoactive agent; paragraph 43). As such, Stonig teaches the automatic cannula breaker being configured to receive a first and second frangible cannula.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Min, Bischof, Carter, Stonig, and Payrat to further comprise additional cannula breakers on the sides of the separator unit (element 10 of Min; i.e. what would comprise the automatic cannula breaker) in an analogous manner as taught in Fig. 1 of Stonig. Doing so would allow for the automation of the breaking of the cannulas (recognized in paragraph 3 of Stonig), including the first and second frangible cannulas, which would reduce the need for a technician to operate the system and also reduce the potential for human error by said technician.

Regarding claim 25, Min in view of Min’657, Bischof, Carter, Stonig, and Payrat substantially disclose the invention as claimed. Min further teaches the separated blood component is mononuclear cells (Paragraphs 23 and 26).

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, a new grounds of rejection has been made in view of Payrat and MPEP 2114(IV).
That is, while Payrat discloses closing a cannula rather than opening a cannula in response to sensed blood components, Payrat still generally discloses using sensed blood components to control flow through the tubing. Thus, Min in view of Min’657, Bischof, Carter, Stonig, and Payrat disclose all the structure as claimed, as well as the relevant communicative connections between the sensor and controller, and thus would be capable in operating as claimed.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the various frangible cannulas would need to be broken in order to allow flow therethrough, and failure to do so would result in an inoperable device. Bischof cites Carter which indicates the cannulas are traditionally operated manually (Col. 1, lines 44 - 49). Further, a user would also be able to observe completion of blood component separation and appreciate that any cannulas preventing the exiting of said blood components would need to be broken. As such, the use of the sensor and controller appears to provide an automation of the manual task of observing the completion of blood component separation and the controller and automated breaker as claimed appears to be an automation of the manual task of breaking said cannulas. Said automation would be beneficial in removing the need for manual operation and supervision by a technician and reduce the risk of human error.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                

/PHILIP R WIEST/Primary Examiner, Art Unit 3781